Citation Nr: 1106263	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  04-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent prior to May 25, 2010, and 20 percent from May 25, 2010, 
forward, for left foot tendon rupture with acquired flat foot, 
status-post surgical repair.

2.  Entitlement to service connection for a right knee strain, to 
include as secondary to service-connected left foot tendon 
rupture with acquired flat foot, status-post surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran had active service from December 1994 to December 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claims.

In March 2007, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

In December 2007 and February 2009, the Board remanded the 
present matter for additional development and due process 
concerns.  The Board is satisfied that there has been substantial 
compliance with the remand directives with regard to the claim 
decided herein and the Board may proceed with review.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 
268 (1998).

The issue of service connection for a right knee strain, to 
include as secondary to service-connected left foot tendon 
rupture with acquired flat foot, status-post surgical repair is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to May 25, 2010, the Veteran's left foot tendon rupture 
with acquired flat foot, status-post surgical repair, is 
manifested by subjective complaints of pain, aching, and 
stiffness in her left foot and objective evidence of normal range 
of motion of the left ankle with dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.

2.  From May 25, 2010, forward, the Veteran's left foot tendon 
rupture with acquired flat foot, status-post surgical repair, is 
manifested by subjective complaints of pain on prolonged standing 
and objective evidence of normal range of motion of the left 
ankle with dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.


CONCLUSIONS OF LAW

1.  Prior to May 25, 2010, the criteria for a disability rating 
in excess of 10 percent for a service-connected left foot tendon 
rupture with acquired flat foot, status-post surgical repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 
(2010).

2.  From May 25, 2010, forward, the criteria for a disability 
rating in excess of 20 percent for a service-connected left foot 
tendon rupture with acquired flat foot, status-post surgical 
repair have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Under 
38 C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Service treatment records document that the Veteran injured her 
left ankle in 1996 and subsequently developed a loss of arch of 
the left foot.  In January 1998, she underwent left tendon 
transfer, calcaneal medial sliding osteotomy, calcaneal neck 
lengthening osteotomy and Achilles' lengthening, with retained 
hardware.  In December 1998, she had the hardware removed.  No 
complications with either procedure were noted in the service 
treatment records.  

In a September 1999 rating decision, the RO granted service 
connection for the Veteran's left foot tendon rupture with 
acquired flat foot, status-post surgical repair, and assigned a 
10 percent disability rating effective December 28, 1998.  In the 
July 2003 rating decision on appeal, the RO continued the 10 
percent disability rating.  In November 2010, the RO granted a 20 
percent disability rating for the Veteran's left foot disability, 
effective May 25, 2010.  

The Veteran's left foot disability has been rated under 
Diagnostic Code 5299-5271.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted 
disease, injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number is "built up" with 
the first two digits being selected from that part of the 
schedule most closely identifying the part, and the last two 
digits being "99" for an unlisted condition.  Id.  The Veteran's 
disability was rated by analogy under Code 5271 for limitation of 
motion of the ankle.  Under this code, moderate limited motion of 
the ankle warrants a 10 percent rating, and marked limited motion 
of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Normal (full) range of motion of the ankle is from 0 degrees to 
20 degrees of dorsiflexion and from 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran's left foot tendon rupture with acquired flat foot, 
status-post surgical repair, has been rated as 10 percent 
disabling prior to May 25, 2010.  Medical evidence pertinent to 
this time period include two VA examinations.  

In May 2003, the Veteran reported having pain, stiffness, 
swelling, weakness, fatigue, lack of endurance, locking, and 
instability of the left foot.  She also complained of having loss 
of feeling in her left foot and wore corrective shoes and 
inserts.  She denied any periods of flare-ups.  She complained 
that excessive amounts of walking and standing caused her 
significant pain with her foot.  On physical examination, the 
Veteran was unable to squat greater than 40 percent without pain 
in her left foot and palpation revealed tenderness in the area of 
the lateral malleolus and medial and lateral metatarsal bones.  
She was able to walk on her toes, but had difficulty walking on 
her heels stating that she had no feeling in her left heel.  The 
Veteran had full range of motion of the left ankle with 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees and 
did not have any additional functional limitation following 
repetitive use although she did have weakened movement against 
strong resistance.  The Veteran had fallen arches with weight-
bearing that corrected itself with nonweight-bearing and had 
Achilles tendon alignment that could be corrected by manipulation 
and without pain.  X-rays showed calcaneal spurs, but were 
otherwise negative.  The Veteran was diagnosed as having flat 
foot, status-post surgical repair of ruptured tendon of the left 
foot, and tendonitis of the left foot.  

During the VA examination in August 2004, the Veteran complained 
of having pain, aching, and stiffness in her left foot.  There 
was no periods of flare-ups and did not have to miss work due to 
her pain.  She did wear shoe inserts that were prescribed to her 
one year ago that resulted in mild improvement.  Objectively, the 
Veteran had full range of motion of the left ankle and did not 
have any additional functional limitation following repetitive 
use.  She was able to rise on her heels and toes without apparent 
discomfort.  In addition, the examiner found no evidence of 
painful motion, heat, redness, swelling, or tenderness.  The 
Veteran did have difficulty squatting.  X-rays showed benign 
nonossifying fibroma of the tarsal navicular and calcaneal spurs, 
but was otherwise normal.  The diagnosis was status-post 
posterior tibial tendon surgery on the left with residuals.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the Veteran's service-
connected left foot disability prior to May 25, 2010.  Physical 
examination of the left ankle revealed normal range of motion 
during both examinations.  To warrant a higher rating under 
Diagnostic Code 5271, the limitation of motion of the ankle must 
be marked.  The Board finds that the limitation of motion of the 
Veteran's left ankle does not meet or approximate such severity, 
even when considering additional functional limitation per 
DeLuca.  Indeed, although weakened movement against strong 
resistance was noted during the May 2003 examination, the 
competent evidence showed no demonstrated decrease in actual 
range of motion with repetition of movement.  Therefore, a higher 
rating is not warranted under Diagnostic Code 5271.

The Veteran's left foot disability is manifested by flatfoot, 
which is rated under Diagnostic Code 5276.  Under this code, a 20 
percent rating is for application when there is severe unilateral 
disability with objective evidence of marked deformity (such as 
pronation or abduction), pain on manipulation and use 
accentuated, indication of swelling on use, and characteristic 
callosities.  A 30 percent rating is warranted for pronounced 
unilateral disability that is evidenced by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

Review of the evidence for the period prior to May 25, 2010, 
shows that the Veteran's unilateral flat foot disability was only 
mild and was relieved by using inserts.  There is no evidence 
that her flat foot was severe as the Veteran was described as 
having fallen arches with weight-bearing that corrected itself 
with nonweight-bearing and had Achilles tendon alignment that 
could be corrected by manipulation and without pain.  There was 
no evidence of marked deformity, indication of swelling on use or 
characteristic callosities.  Therefore, a higher rating for 
flatfoot is not warranted.  

Additionally, Diagnostic Code 5284, for other foot injuries, was 
considered.  Under this code, a 20 percent rating would be 
assigned for moderately severe injuries, and a 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The evidence, however, does not show that the Veteran had 
moderately severe residuals of her left foot injury.  She was 
able to stand on her toes and heels and walk without difficulty.  
She did have pain on prolonged walking and standing and 
difficulty squatting; however, such impairment does not amount to 
or even approximate a moderately severe disability of the foot.  
Therefore, a higher rating is not warranted under this diagnostic 
code.

Finally, the Board has considered other diagnostic codes that may 
apply to disability of the ankle.  The Veteran, however, does not 
have malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.  Therefore, Diagnostic 
Codes 5262, 5270, 5272, and 5273 are not applicable.  38 C.F.R. § 
4.71a, Diagnostic Codes 5262, 5270, 5272, 5273.  

From May 25, 2010, forward, the Veteran's left foot tendon 
rupture with acquired flat foot, status-post surgical repair, has 
been rated as 20 percent disabling.  Diagnostic Code 5271 
provides for a maximum 20 percent rating for marked limitation of 
motion of the ankle.  Since the Veteran is already in receipt of 
a 20 percent rating for her left foot disability for the period 
under consideration, an increased rating under Diagnostic Code 
5271 is not warranted.

A higher rating for the Veteran's left flatfoot has been 
considered under Diagnostic Code 5276.  As shown above, in order 
to receive a 30 percent disability rating, the Veteran's 
unilateral flatfoot must be pronounced.  Review of the evidence 
from May 2010, forward, does not demonstrate that the Veteran's 
unilateral flatfoot more closely approximates a finding of 
pronounced disability.  A May 2010 VA examination revealed that 
the Veteran's flatfoot is manifested by 2 degrees in valgus of 
the Achilles tendon on weight-bearing and zero degrees with no 
weight-bearing, which could be manipulated without pain, and 2 
degrees of valgus and midfoot collapse with forefoot adductus 
were correctable by manipulation.  As the Veteran's flatfoot did 
not exhibit marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, it is not pronounced and a rating higher 
than 20 percent is not warranted under Diagnostic Code 5276.  

Under Diagnostic Code 5284, a 30 percent rating requires severe 
residuals.  38 C.F.R. § 4.71a.  In this case, the Board finds 
that the Veteran's right foot disability is no more than 
moderately severe in degree.  On physical examination during the 
May 2010 VA examination, the Veteran's left foot was described as 
normal in appearance without acute heat, redness, swelling, or 
tenderness.  She was unable to walk on her toes due to pain in 
her ankle, had tenderness at the anterior os calcis of the left 
foot, and limited range of motion.  The Veteran exhibited painful 
motion with inversion and eversion of the ankle and with 
dorsiflexion though without swelling, instability, or acute 
weakness.  The Veteran complained that prolonged standing more 
than 45 to 60 minutes resulted in pain and swelling.  During the 
November 2010 VA examination, the Veteran's range of motion of 
the left ankle was normal.  Although the Veteran does have 
residuals of her left foot injury, her left foot disability is 
not severe.  She is still able to walk and stand, though not for 
prolonged periods, and the Veteran had no deformities of the foot 
or limitation of motion of the left ankle.  Thus, the Board 
concludes that the Veteran's left foot disability is no more than 
moderately severe in degree, and that a rating in excess of 20 
percent is not warranted.

Finally, the Board has considered other diagnostic codes that may 
apply to disability of the ankle.  The Veteran, however, does not 
have malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.  Therefore, Diagnostic 
Codes 5262, 5270, 5272, and 5273 are not applicable.  38 C.F.R. § 
4.71a, Diagnostic Codes 5262, 5270, 5272, 5273.  

The Veteran's lay statements as to the severity of her symptoms 
have been considered.  Moreover, she is competent to report such 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Board attaches greater probative weight to the 
clinical findings, which fail to support higher ratings for the 
reasons discussed above.   

The preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent for the Veteran's left 
foot tendon rupture with acquired flat foot, status-post surgical 
repair prior to May 25, 2010 and entitlement to a rating in 
excess of 20 percent from May 25, 2010, forward.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In deciding the Veteran's increased evaluation claim, the Board 
has considered whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  Hart, 21 Vet. App. at 505.  The Board does 
not find evidence that the Veteran's left foot tendon rupture 
with acquired flat foot, status-post surgical repair, should be 
increased for any separate periods based on the facts found 
during the whole appeal period.  The evidence of record in 
connection with this claim supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was provided in letters dated 
January 2004 and December 2007 and the claim was readjudicated, 
most recently in a December 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate her increased rating claim, and as such, that she 
had a meaningful opportunity to participate in the adjudication 
of her claim such that the essential fairness of the adjudication 
was not affected.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a disability evaluation in excess of 10 percent 
prior to May 25, 2010, and 20 percent from May 25, 2010, forward, 
for left foot tendon rupture with acquired flat foot, status-post 
surgical repair, is denied.


REMAND

The Veteran has been diagnosed as having right knee strain.  She 
claims that her right knee disability is caused by her service-
connected left foot tendon rupture with acquired flat foot, 
status-post surgical repair.  

In November 2010, the Veteran was afforded a VA examination after 
which the examiner opined that the Veteran's right knee strain 
was less likely than not caused by or a result of her service-
connected left foot tendon rupture with acquired flatfoot.  The 
examiner explained that the bending of the right knee while 
filing at the Veteran's previous job in 2001 caused her right 
knee pain and her repetitive motion of bending aggravated the 
right knee.  The examiner, however, did not address whether the 
service-connected left foot tendon rupture with acquired flat 
foot, status-post surgical repair, aggravated the Veteran's right 
knee disability.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). 

On remand, the Veteran should be afforded another VA examination 
to determine the etiology of her right knee disability and obtain 
a medical opinion as to whether the service-connected left foot 
tendon rupture with acquired flat foot, status-post surgical 
repair, caused or resulted in any increase in severity of the 
Veteran's right knee disability.  See 38 C.F.R. § 3.159 (c)(4); 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 
(2007).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the Veteran's 
right knee disability.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. 

Based on the examination and review of the 
record, the examiner is requested to answer 
the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current right knee 
disability is related to her active 
military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
right knee disability was caused by the 
service-connected left foot tendon rupture 
with acquired flat foot, status-post 
surgical repair?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran's 
service-connected left foot tendon rupture 
with acquired flat foot, status-post 
surgical repair, aggravated her right knee 
disability?  

The physician is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of the 
right knee disability (i.e., a baseline) 
before the onset of the aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

2.  Readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


